Name: Commission Regulation (EEC) No 102/85 of 15 January 1985 amending Regulation (EEC) No 1928/83 with regard to the final date for distribution of the aid to small-scale milk producers
 Type: Regulation
 Subject Matter: processed agricultural produce;  business classification
 Date Published: nan

 No L 13/ 1516 . 1 . 85 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 102/85 of 15 January 1985 amending Regulation (EEC) No 1928/83 with regard to the final date for distribution of the aid to small-scale milk producers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1206/84 (2), and in particular the third para ­ graph of Article 2a thereof, Whereas, under the second indent of Article 1 (3) of Commission Regulation (EEC) No 1928/83 ('), as last amended by Regulation (EEC) No 1909/84 (4), the distribution of the amounts among small-scale milk producers must be carried out before 1 November 1984 ; whereas a number of Member States are finding difficulty in complying with the final date laid down for distribution of the aid ; whereas this date should accordingly be postponed, HAS ADOPTED THIS REGULATION : Article 1 In the second indent of Article 1 (3) of Regulation (EEC) No 1928/83 , '1 November 1984' is hereby replaced by '1 February 1985'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 January 1985 . For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No L 131 , 26 . 5 . 1977, p. 6 . (2) OJ No L 115, 1 . 5 . 1984, p. 73 . 0 OJ No L 191 , 15 . 7 . 1983, p. 14. (4) OJ No L 179, 5 . 7 . 1984, p. 26 .